  Case 14-08718         Doc 47     Filed 10/03/18 Entered 10/03/18 08:13:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-08718
         Anita L McCall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/12/2014.

         2) The plan was confirmed on 05/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/17/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,310.00.

         10) Amount of unsecured claims discharged without payment: $54,241.56.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-08718               Doc 47          Filed 10/03/18 Entered 10/03/18 08:13:36                     Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $27,399.79
          Less amount refunded to debtor                                    $74.96

NET RECEIPTS:                                                                                             $27,324.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $2,353.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $1,189.10
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,542.10

Attorney fees paid and disclosed by debtor:                           $1,647.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal       Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
Caine & Weiner (Original Creditor:Ice Mo   Unsecured          71.00           NA              NA            0.00        0.00
CAVALRY INVESTMENTS                        Unsecured         676.00        329.94          329.94          32.99        0.00
Cbe Group (Original Creditor:Comed Resi    Unsecured      1,594.00            NA              NA            0.00        0.00
CHASE                                      Unsecured         425.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured     11,081.00     12,565.75        12,565.75      1,256.58         0.00
DEBT RECOVERY SOLUTION                     Unsecured         301.00        301.93          301.93          30.19        0.00
DEBT RECOVERY SOLUTION                     Unsecured         325.00           NA              NA            0.00        0.00
DEBT RECOVERY SOLUTION                     Unsecured         338.00           NA              NA            0.00        0.00
DIRECTV                                    Unsecured            NA         623.47          623.47          62.35        0.00
ENHANCED RECOVERY CO L                     Unsecured         200.00           NA              NA            0.00        0.00
Enhancrcvrco (Original Creditor:11 Uscel   Unsecured         393.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured            NA         750.17          750.17          75.02        0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured            NA         113.40          113.40          11.34        0.00
Jvdb Asc (Original Creditor:14 Car Town    Unsecured         472.00           NA              NA            0.00        0.00
Jvdb Asc (Original Creditor:14 Value Aut   Unsecured           1.00           NA              NA            0.00        0.00
OVERLAND BOND & INVESTMENT                 Secured        5,500.00     17,350.83        17,350.83     17,350.83    2,641.89
OVERLAND BOND & INVESTMENT                 Unsecured     16,312.49            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured         700.00        713.53          713.53          71.35        0.00
RJM AQUISITIONS FUNDING                    Unsecured            NA          45.89           45.89           4.59        0.00
SADINO FUNDING LLC                         Unsecured      8,232.00       8,231.96        8,231.96        823.20         0.00
T-MOBILE/T-MOBILE USA INC                  Unsecured         399.00        335.01          335.01          33.50        0.00
VALUE AUTO MART INC                        Unsecured     12,288.00           0.00       13,689.03      1,368.90         0.00
VALUE AUTO MART INC                        Secured              NA     13,689.03             0.00           0.00        0.00
VILLAGE OF WORTH                           Unsecured         200.00        200.00          200.00          20.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-08718         Doc 47      Filed 10/03/18 Entered 10/03/18 08:13:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,350.83         $17,350.83         $2,641.89
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,350.83         $17,350.83         $2,641.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,900.08          $3,790.01              $0.00


Disbursements:

         Expenses of Administration                             $3,542.10
         Disbursements to Creditors                            $23,782.73

TOTAL DISBURSEMENTS :                                                                      $27,324.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
